DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by EOM (US 20170098797).
Regarding claim 1, EOM discloses an array substrate used for a display panel, comprising: 
a display region (figs 1-3, DA, para 47) and a bonding region (figs 1-3, CM, para 47), 
wherein the array substrate further comprises a planarization layer (the insulating layers 215 and 218 between the gate layer of the TFT and the pixel electrode 221, see figs 1-3, para 65 and 70), and 
a thickness of at least a portion of a pattern (a pattern is a repeated form or design, so the shape of 215/218 in the display area DA could be considered a pattern) of the planarization layer provided in the display region (the vertical thickness of 215 and 218 around 230 in DA, see fig 3A) except for a via hole region of the display region is larger than a thickness of a pattern (the portion of 215 in CM) of the planarization layer provided in the bonding region (vertical thickness of 215 in CM, see fig 3A) except for a via hole region of the bonding region; 

a thickness of a pattern (the repeated taller portions of 215 in SA form a plurality of patterns) of the planarization layer provided in the transition region (maximum vertical thickness of 215 in the region SA, see fig 3A) except for a via hole region of the transition region is larger than the thickness of a pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region, and is less than the thickness of the at least a portion of a pattern of the planarization layer provided in the display region (see fig 3A) except for the via hole region of the display region; 
the pattern of the planarization layer provided in the display region, the pattern of the planarization layer provided in the transition region, and the pattern of the planarization layer provided in the bonding region are spaced apart from each other (portions of layers 215/218 located in DA, SA and CM are located in different places such that space can be defined between them, and are thus spaced apart, see fig 3A);
the pattern of the planarization layer provided in the transition region comprises a plurality of patterns spaced apart from each other (a plurality of thicker portions of 215 are disposed in SA), and 
support structures or spacers (223 and 300 are both at least indirectly on 215 in SA, see fig 1, para 79) are provided on at least part of the plurality of patterns;
the array substrate further comprises thin film transistors (TFT1 and TFT2, see fig 3A, para 60), data lines (electrode 217 connected to active region 212, see fig 3A, para 60) and pixel electrodes (fig 3A, 221, para 72), 
the thin film transistors comprise gate electrodes (fig 1-3, 214, para 60), source electrodes (the via connecting 212 and 216, see fig 1-3, para 66) and drain electrodes (the via connecting 212 and 217, see fig 1-3, para 66), 

the pixel electrodes are electrically connected with the drain electrodes (221 is electrically connected to the via, see fig 3A), and 
the planarization layer provided in the display region is provided between the layer where the pixel electrodes are provided and the layer where the data lines are provided (215/218 is provided between 221 and 217, see fig 3A).
Regarding claim 8, EOM discloses the array substrate used for a display panel according to claim 1, wherein at least a portion of the pattern of the planarization layer provided in the transition region is in a discontinuous structure or a continuous structure (215 is a continuous shape in SA, see fig 3A).
Regarding claim 13, EOM discloses the array substrate used for a display panel according to claim 1, further comprising common electrodes (fig 3A, 230A, para 69), 
wherein the planarization layer is provided between the common electrodes and the pixel electrodes (215 is between 230A and 221, see fig 3A), the thickness of the at least a portion of the pattern of the planarization layer provided in the display region is larger than the thickness of the pattern of the planarization layer provided in the bonding region (the thickness of 215/218 in DA is thicker than the thickness of 215 in SA, see fig 3A).
Regarding claim 14, EOM discloses the array substrate used for a display panel according to claim 13, wherein the common electrodes and the gate lines are provided in a same layer (230A and gate electrode 214 are located in layer 213, see fig 3A).
Regarding claim 15, EOM discloses the array substrate used for a display panel according to claim 1, wherein at least a portion of the pattern of the planarization layer provided in the transition 
Regarding claim 16, EOM discloses the array substrate used for a display panel according to claim 15, wherein a shape of the at least a portion of the pattern of the planarization layer provided in the transition region is a square, a rectangular (the ridges in 215 in SA are rectangular in shape, see fig 3A) or a circular.
Regarding claim 17, EOM discloses the array substrate used for a display panel according to claim 1, wherein the planarization layer provided in the transition region comprise patterns arranged in a matrix or are staggered in arrangement (the ridges in 215 in SA are staggered horizontally, see fig 3A).
Regarding claim 20, EOM discloses a display device, comprising the array substrate according to claim 1.

    PNG
    media_image1.png
    557
    827
    media_image1.png
    Greyscale

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20160285038).
Regarding claim 7, KIM discloses an array substrate used for a display panel, comprising: 

wherein the array substrate further comprises a planarization layer (insulating layers 109, 119, 120 and 130, see fig 2, para 54, 62, 64), 
the planarization layer provided is not provided in the bonding region (none of these layers exist to the left of 130 in the bonding region, see fig 2) and 
a thickness of at least a portion of a pattern of the planarization layer provided in the display region is larger than zero (109/119/120/130 have non-zero thicknesses in the right portion of the device, see fig 2);
 the array substrate further comprises a transition region (region in which 130 is provided, see fig 2) provided between the display region and the bonding region; 
wherein a thickness of at least a portion of a pattern (repeated shapes of 130 which are discontinuous) of the planarization layer provided in the transition region except for a via hole region of the transition region is a first thickness (thickness of 130, see fig 2), and 
the first thickness is less than or equal to the thickness of the pattern (shape of 120 in the right part of the device) of the planarization layer provided in the display region (130 has a smaller vertical thickness than 120, see fig 2) except for a via hole region of the display region; 
the pattern of the planarization layer provided in the display region, the pattern of the planarization layer provided in the transition region, and the pattern of the planarization layer provided in the bonding region are spaced apart from each other (130, 120 and 109/119 are spaced apart from each other, see fig 2);
the planarization layer provided in the transition region comprises a plurality of patterns spaced apart from each other (130 comprises a number of pieces which are not in direct contact, see fig 2).

the array substrate further comprises thin film transistors (fig 2, 100a, para 42), data lines (the part of 108 that contacts 110, see fig 2, para 43) and pixel electrodes (fig 2, 110, para 57), 
the thin film transistors comprise gate electrodes (fig 2, 105, para 43), source electrodes (fig 2, 107, para 44) and drain electrodes (fig 2, 108, para 44), 
the data lines are electrically connected with the source electrodes and are in a same layer as the source electrodes and the drain electrodes (the different parts of 108 are in the same layer as 107, see fig 2), 
the pixel electrodes are electrically connected with the drain electrodes (108 is connected to 110, see fig 2), and 
the planarization layer provided in the display region is provided between the layer where the pixel electrodes are provided and the layer where the data lines are provided (a line can be drawn between 110 and 108 that passes through 109 and not a via hole, see fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of GUO (US 20100149473).
claim 9, EOM discloses the array substrate used for a display panel according to claim 8.
EOM fails to disclose a device, further comprising gate lines, 
wherein along at least one of the gate lines, the pattern of the planarization layer provided in the transition region is in a discontinuous structure; 
alternatively along at least one of the data lines, the pattern of the planarization layer provided in the transition region is a continuous structure.
GUO discloses a device further comprising gate lines (fig 2, SL, para 60), 
wherein along at least one of the gate lines, the pattern of the planarization layer provided in the transition region is in a discontinuous structure; 
alternatively along at least one of the data lines, the pattern of the planarization layer provided in the transition region is a continuous structure (150 covers the data lines DL and is continuous, see fig 2, para 50).
EOM and GUO are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the gate and data lines of GUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the gate and data lines of GUO in order to reduce manufacturing cost and time (see GUO para 8 and 10).
Regarding claim 10, EOM and GUO disclose the array substrate used for a display panel according to claim 9.
EOM further discloses a device, wherein the pattern of the planarization layer provided in the transition region is close to at least a portion of the gate lines or the data lines of the display region (215 is close to the vias in DA, see fig 3A), or 

Regarding claim 11, EOM and GUO disclose the array substrate used for a display panel according to claim 9.
EOM fails to disclose a device, further comprising leading wires of the gate lines corresponding to the gate lines and leading wires of the data lines corresponding to the data lines; 
wherein the pattern of the planarization layer provided in the transition region is provided at junctions of the gate lines and leading wires of the gate lines; or
 the pattern of the planarization layer provided in the transition region is provided at junctions of the data lines and leading wires of the data lines.
GUO discloses a device, further comprising leading wires of the gate lines corresponding to the gate lines and leading wires of the data lines corresponding to the data lines (the various wires 140a/b which are connected to DL and SL in the connection regions 114 above and to the left of 112 in fig 2A, see figs 2A-C and para 56); 
wherein the pattern of the planarization layer provided in the transition region is provided at junctions of the gate lines and leading wires of the gate lines (160 covers 150 which covers 140a/b, see para 50); or 
the pattern of the planarization layer provided in the transition region is provided at junctions of the data lines and leading wires of the data lines.
EOM and GUO are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the gate and data lines of GUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the gate and data lines of GUO in order to reduce manufacturing cost and time (see GUO para 8 and 10).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of PARK (US 20140176895).
Regarding claim 18, EOM discloses the array substrate used for a display panel according to claim 1.
EOM fails to disclose a device, wherein the array substrate further comprises supports on the patterns of the planarization layer in the transition region.
PARK discloses a device, wherein the array substrate further comprises supports (the partitions spacers in each pixel 149a, see fig 4, 149a, para 106 and 7) on the patterns of the planarization layer in the transition region.
EOM and PARK are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the spacers of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the spacers of PARK in order to realize a device with a fine seal pattern (see PARK para 27).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of KIM (US 20160285038).
Regarding claim 19, EOM discloses the array substrate used for a display panel according to claim 1.
EOM fails to disclose a device, wherein the planarization layer is a resin layer or a color film layer.

EOM and KIM are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the planarization layer material of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the planarization layer material of KIM in order so that penetration of external moisture or oxygen may be blocked or reduced by preventing or reducing an edge tail of an organic film of a thin-film encapsulation layer from being formed (see KIM para 87).
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM (US 20170098797) in view of KIM 2011 (US 20110049519).
Regarding claim 21, EOM discloses an array substrate used for a display panel, comprising: 
a display region (figs 1-3, DA, para 47) and a bonding region (figs 1-3, CM, para 47), 
wherein the array substrate further comprises a planarization layer (the insulating layers 215 and 218 between the gate layer of the TFT and the pixel electrode 221, see figs 1-3, para 65 and 70), and 
a thickness of at least a portion of a pattern of the planarization layer provided in the display region (the vertical thickness of 215 and 218 around 230 in DA, see fig 3A) except for a via hole region of the display region is larger than a thickness of a pattern of the planarization layer provided in the bonding region (vertical thickness of 215 in CM, see fig 3A) except for a via hole region of the bonding region;
the pattern of the planarization layer provided in the display region and the pattern of the planarization layer provided in the bonding region are spaced apart from each other (215/218 in DA are spaced apart from 215 in CM, see fig 3A); and

the thin film transistors comprise gate electrodes (fig 1-3, 214, para 60), source electrodes (the via connecting 212 and 216, see fig 1-3, para 66) and drain electrodes (the via connecting 212 and 217, see fig 1-3, para 66), 
the data lines are electrically connected with the source electrodes and are in a same layer as the source electrodes and the drain electrodes (217 is electrically connected to the via, and is also located within the planarization layer, see fig 3A), 
the pixel electrodes are electrically connected with the drain electrodes (221 is electrically connected to the via, see fig 3A), and 
the planarization layer provided in the display region is provided between the layer where the pixel electrodes are provided and the layer where the data lines are provided (215/218 is provided between 221 and 217, see fig 3A).
EOM fails to disclose a device wherein a ratio of the thickness of the at least a portion of the pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region to the thickness of the pattern of the planarization layer provided in the display region except for the via hole region of the display region is 1/5 to 1/20; and
the planarization layer is a color film layer.
KIM 2011 discloses a device wherein a ratio of the thickness of the at least a portion of the pattern of the planarization layer (figs 1-4, 180 and 230, para 44) provided in the bonding region except for the via hole region of the bonding region to the thickness of the pattern of the planarization layer provided in the display region except for the via hole region of the display region is 1/5 to 1/20 (D1 can 
the planarization layer is a color film layer (230 can be a color filter layer, see fig 1, para 44).
EOM and KIM 2011 are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the specific layer thicknesses and materials of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the specific layer thicknesses and materials of KIM in order to avoid contact deterioration (see KIM para 30).  
Additionally, parameters such as the precise thicknesses of layers in the art of display devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thicknesses of the layers in the device of EOM in order to improve delamination or cutting defects (see EOM para 106).
Regarding claim 22, EOM and KIM 2011 disclose the array substrate used for a display panel according to claim 21.
EOM further discloses a device, further comprising a transition region (fig 1-3, SA, para 45) provided between the display region and the bonding region, 
a thickness of a pattern of the planarization layer provided in the transition region (maximum vertical thickness of 215 in the region SA, see fig 3A) except for a via hole region of the transition region is larger than the thickness of a pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region (see fig 3A), and 
the pattern of the planarization layer provided in the display region, the pattern of the planarization layer provided in the transition region, and the pattern of the planarization laver provided 
Regarding claim 23, EOM and KIM 2011 disclose the array substrate used for a display panel according to claim 22.
EOM fails to disclose a device, wherein a ratio of the thickness of the pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region to the thickness of the at least a portion of a pattern of the planarization layer provided in the transition region except for the via hole region of the transition region is 1/4 to 1/10.
KIM 2011 discloses a device, wherein a ratio of the thickness of the pattern of the planarization layer provided in the bonding region except for the via hole region of the bonding region to the thickness of the at least a portion of a pattern of the planarization layer provided in the transition region except for the via hole region and the protrusion region of the transition region is 1/4 to 1/10 (D2 can be 2 microns thick, see para 11-12 and 72, and D3 can be 0.5 microns, see para 72, so the ration can be at least 4:1).
EOM and KIM 2011 are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of EOM with the specific layer thicknesses and materials of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of EOM with the specific layer thicknesses and materials of KIM in order to avoid contact deterioration (see KIM para 30).  
Additionally, parameters such as the precise thicknesses of layers in the art of display devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the .
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 7 and 21 the applicant argues that EOM (20170098797), KIM (US 20160285038) and KIM 2011 (US 20110049519) do not disclose all of the limitations of the claims because none of these references disclose a planarization layer which is formed into several non-contiguous pieces in the display, transition and bonding regions and because none of these references disclose a planarization layer of varying thicknesses in display, transition and bonding regions which is a single layer of a single material, both as show in the applicants figures 6-7 (for example).  This may be the case, but neither of these things is required by the claims.  
The claims require that the planarization layer be formed into patterns which are spaced apart from each other.  Each of these patterns is a portion of the planarization layer which has been formed into some shape.  Since there are not especially limited, shapes in the planarization layer of, for instance, EOM can be taken in each of the three regions which have some space and some other shapes of the planarization layer 215/218 between them which would make them spaced apart.  The examiner notes that the applicant has support in the disclosure for a planarization layer that is “a discontinuous structure” (see applicant’s para 68), but this is not present in claims 1, 7 or 21.  When such a limitation is present in the claims (see claims 8 and 9) it is presented as one of the options in an “or” statement (see claim 8 which says that the layer can be “continuous or discontinuous”, which are the only possible options).  If there were a claim that required the planarization layer to be discontinuous and to consist of separated pieces in the display, transition and bonding regions then EOM or KIM 2011 would not teach such a limitation, although KIM still might (since the pieces of 130 in KIM are not connected to each other).

The applicant also argues, regarding claim 1, that EOM does not disclose a device with support structures or spacers that are provided on the plurality of patterns.  This argument is unpersuasive, since EOM discloses spacers that are at least indirectly on 215/218 and the limitation does not require direct contact between any given part of the planarization layer and the spacers.
The applicant also argues that KIM does not disclose a device with a portion of the planarization layer in the transition region, since elements 130 of KIM are not in the transition region and are instead in the display region.  This argument is not persuasive because the “display region” and “transition region” of the device are not given much specific meaning or form by the claims, and thus are only arbitrary regions of the semiconductor device.  The only requirement is that the transition region be between the display region and the bonding region.  It is not required that the display region contain any particular device of be of any particular shape, and the same for the bonding region.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811